POPE, Circuit Judge
(concurring in part and dissenting in part).
I am in accord with the reasoning in Judge Chambers’ opinion by which he arrives at the conclusion that since the Buffelen Company did not actually lose the $50,000 which was added to the judgment against the McKenneys and the Glasers, the judgment against them must be reduced by that amount and limited to the award based on loss of profits. The opinion adequately discloses that the $50,000 trespass or stumpage loss was purely illusory.
I am also in accord with what is there stated about the rule of damages that should be applied in determining how much may be recovered for the torts found to have been committd by what is referred to as the Buol-Carr Corporation. 1 approve his conclusion that this is an occasion for application of the rule of § 903 Restatement of Torts to the effect that the normal recovery for tort is limited to those damages which will compensate the plaintiff for his actual pecuniary loss, and that the award should be designed to place him in a position “substantially equivalent in a pecuniary way to that which he would occupy had no tort been committed.” I agree that “the Oregon courts in tort cases would follow their pronouncements in contract cases.” I agree that Beisell v. Wood, 182 Or. 66, 185 P.2d 570, appears to support the quoted statement. What the court has done is to say in substance that “as a general rule the measure of damages *12for -an injury to, or loss of, property by a tort is- compensation for the actual loss sustained thereby.” 1 As the court properly disallows the $50,000 claimed for breach of contract since the only loss was loss of profits, and hence “there cannot be compensation charged * * * for the timber”, an Oregon court, as Judge Chambers says, “would follow their pronouncements in contract cases” and reject the same item claimed as damages for tort. As the opinion discloses, there was simply no such loss whether from breach of contract or from tort.
Hence the court, in adding up the damages resulting from tort, necessarily rejected and disallowed the $50,000 item. It did this in what seems to me to be a rather odd way, namely, by subtracting the $50,000 from the $118,000 loss of profits. But since we all agree the $118,-000 was actually and really the amount of such loss of profits, there is no occasion for subtracting anything therefrom except as a process of disallowing the $50,000 item.
However, after arriving at that sound conclusion, the opinion turns up with a wholly unjustified addition of an “exemplary item of $100,000 ”. The Oregon statute, Ore.Rev.Stat. § 105.810, under which treble damages are awarded, provides that whenever a person willfully cuts down timber on the land of another then in an action by the latter for such trespass “if judgment is given for the plaintiff, it shall be given for treble the amount of damages claimed, or assessed for the trespass'.” The opinion speaks of the $150,000 award for trespass damage as including $100,000 for exemplary damages. It is true that the double and treble part of such an award partakes of the nature of exemplary or punitive damages. The Oregon court has had occasion to refer to it in those terms. Oregon & C. R. Co. v. Jackson, 21 Or. 360, 28 P. 74; Eastman v. Jennings-McRae Logging Co., 69 Or. 1, 138 P. 216; McHargue v. Calchina, 78 Or. 326, 153 P. 99. But, as is evident from an examination of the first and last of the cases just cited, and from the statute itself, the punitive, vindictive or exemplary part of such an award must necessarily bear a precise relationship to the actual damages awarded for the trespass. Cf. Meixner v. Buecksler, 216 Minn. 586, 13 N.W.2d 754, 757: “The language of the statute is clear that treble damages may be awarded only upon an assessment of actual damages.” The exemplary items recoverable under such a statute are not like exemplary damages generally. Thus in Reynolds v. Pegler, 2 Cir., 223 F.2d 429, the plaintiff recovered $1.00 actual damages and $175,000 exemplary damages. But under the statute here discussed if the actual damages were $1.00 the limit of plaintiff’s recovery would be $3.00. As the opinion shows, here the $50,000 trespass or stumpage award was not real or actual. It follows that since three times nothing is still nothing it is improper to permit any recovery here by way of punitive or exemplary damages. In my view judgment cannot be sustained against any defendant for any amount in excess of $118,000.

. The quoted language is from 25 C.J.S., Damages, § 82, p. 596.